Citation Nr: 0004496	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of injuries 
sustained in a motor vehicle accident in March 1983, to 
include fracture of the left wrist, back injury, disabilities 
of the right leg and foot and deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1968 to May 
1970, and served as a member of the Army Reserve from 1977 to 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen a claim for 
service connection for injuries received in a motor vehicle 
accident on March 13, 1983.  In March 1998, the Board noted 
that the claim had not been subject to a previous final 
denial and should be considered on a de novo basis.  The 
Board then proceeded to remand the case for further 
evidentiary development.


REMAND

The appellant contends that the injuries in question were 
sustained while he was on inactive duty training.  
Specifically, he claims he was injured in a car accident on 
the evening of March 12, 1983; that he was on his way home 
from Reserve drill at the time; that he expected to return to 
his Reserve unit on the following day; and that he was 
unconscious for several hours before being brought to the 
hospital on the morning of March 13.  The duty status of the 
appellant for the time period in question may be a 
dispositive issue in this case.  See 38 C.F.R. § 3.6(e) 
(1999).

In March 1998, the Board requested that the RO verify the 
appellant's periods of inactive duty status.  In June 1998, 
the RO requested such verification with a letter addressed to 
the "Commanding Officer, U.S. Army Reserve, 121st ARCOM, 
Birmingham, Alabama," but the letter was returned as 
"Insufficient Address."  Apparently, the RO was satisfied 
that the Board's directives had been complied with and 
returned the case to the Board.  However, a reasonable 
follow- up inquiry by the RO would have revealed that the 
U.S. Army Reserve Center in Birmingham, Alabama is located on 
255 West Oxmoor Road.  See generally Appellant's August 1, 
1990 letter to the RO.  Accordingly, the Board must remand 
this case to the RO for compliance with the Board's March 
1998 remand directives.  Stegall v. West, 11 Vet.App. 268, 
271 (1998).

Accordingly, this case is again REMANDED for the following 
action:

1.  The RO should request copies of any Orders 
issued to the appellant for March 12 or 13, 1983, 
as well as any line of duty determination for the 
motor vehicle accident in March 1983, directly 
from the U.S. Army Reserve Center located at 255 
West Oxmoor Road, Birmingham, Alabama 35209-6314.  
All reasonable follow- up inquiries should be 
conducted and noted in the record.

2.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matter in question while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  Following the completion of the above, the RO 
should readjudicate the claim de novo.  If any 
benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


